USCA4 Appeal: 21-7024      Doc: 13         Filed: 09/26/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7024


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        PERRY REESE, III,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:08-cr-00034-FL-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Perry Reese, III, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
        Lucy Partain Brown, Assistant United States Attorney, Jennifer P. May-Parker, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7024     Doc: 13         Filed: 09/26/2022    Pg: 2 of 2




        PER CURIAM:

              Perry Reese, III, appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the district court did not abuse its discretion. Accordingly, we affirm the

        district court’s order. We also deny Reese’s motion for the appointment of counsel. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2